IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GARY LENEAL WALLACE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1517

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed January 4, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel - - Original
Jurisdiction.

Gary L. Wallace, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.